DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5 & 9 objected to because of the following informalities:  
Claim 1, line 4: “with tissue” should read --a tissue--,
Claim 1, lines 10-11: “the time slots” should read --each of the time slots--,
Claim 1, line 11: “the pattern” should read --the predefined pattern--,
Claim 5, line 2: “the time slots” should read --each of the time slots--,
Claim 9, line 4: “with tissue” should read --a tissue--,
Claim 9, line 14: “the pattern” should read --the predefined pattern--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viswanathan et al. (U.S. Pub. No. 2019/0336207), herein referred to as “Viswanathan”.
Regarding claim 1, Viswanathan teaches a method for applying bipolar ablation pulses ([0004]: methods for ablating tissue through irreversible electroporation; bipolar/biphasic pulses shown in Fig. 5), the method comprising: 
positioning multiple electrodes of a catheter in contact with tissue of an organ ([0086]: ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins, and one electrode can be chosen as anode and another electrode can be chosen as cathode); and 
ablating the tissue using the multiple electrodes in accordance with a predefined pattern comprising a periodic set of time slots (Fig. 6; [0086]: diametrically opposite electrode pairs (e.g., electrodes 603 and 609, electrodes 604 and 610, electrodes 605 and 611, and electrodes 606 and 612) are activatable as anode-cathode sets. Any of the pulse waveforms disclosed can be progressively or sequentially applied over a sequence of such electrode sets; [0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; where the refractory period is the time slot), wherein each of the time slots defines (i) an electrode-pair (EP) ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), (ii) a waveform of one or more bipolar ablation pulses (BAPs) applied to the tissue by the EP ([0086]: a voltage waveform with a hierarchical structure described herein is applied across these electrodes (603 & 609)), and (iii) a duration of the time slot ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the duration is the duration of the refractory period) wherein the time slots are applied sequentially ([0087]: At the next heartbeat, a similarly defined common refractory time window 67 is the next time window available for application of the ablation waveform(s)), and wherein the pattern further comprises at least one time slot that is empty ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat; where the skipped heartbeat is the empty time slot).
Regarding claim 2, Viswanathan teaches wherein a first electrode (603, Fig. 6) of a first EP ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively) is positioned between second (electrode 604) and third (electrode 608) electrodes of a second EP ([0086]: a next step electrodes 604 and 610 are selected as anode and cathode respectively; see Fig. 6 where on the left side, first electrode 603 is between second electrode 604 and third electrode 610).
Regarding claim 3, Viswanathan teaches wherein each of the time slots comprises a time gap scheduled before or after the one or more BAPs ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the gap is any time outside of the refractory period and is therefore before & after each refractory period/time slot).
Regarding claim 4, Viswanathan teaches wherein the BAPs comprise irreversible electroporation (IRE) BAPs ([0046]: Pulsed waveforms for electroporation energy delivery as disclosed herein can enhance the safety, efficiency and effectiveness of the energy delivery by reducing the electric field threshold associated with irreversible electroporation).
Regarding claim 5, Viswanathan teaches wherein the EPs of the time slots have a same inter-electrode distance ([0086]: approximately diametrically opposite electrode pairs (e.g., electrodes 603 and 609, electrodes 604 and 610, electrodes 605 and 611, and electrodes 606 and 612) are activatable as anode-cathode sets; where diametrically opposite pairs would have the same inter-electrode distance).
Regarding claim 8, Viswanathan teaches wherein positioning the catheter comprises positioning a lasso catheter ([0086]: in instances where the ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins … FIG. 6 illustrates an example circular catheter configuration).
Regarding claim 9, Viswanathan teaches a system for applying bipolar ablation pulses ([0004]: system for ablating tissue through irreversible electroporation; bipolar/biphasic pulses shown in Fig. 5), comprising: 
a catheter comprising multiple electrodes, which are configured to make contact with tissue of an organ ([0004]: an ablation device including a plurality of electrodes configured to generate an electric field for ablating tissue in a subject; [0086]: in instances where the ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins, and one electrode can be chosen as anode and another electrode can be chosen as cathode); 
a pulse generator, which is configured to generate one or more bipolar ablation pulses (BAPs) ([0004]: A pulse waveform generator may be couplable to the ablation device and configured to deliver voltage pulses to the ablation device in the form of a pulsed waveform; [0008]: In some embodiments, each pulse of each first set of pulses includes biphasic pulses); and 
a processor, which is configured to ablate the tissue using the multiple electrodes in accordance with a predefined pattern comprising a periodic set of time slots that are applied to the tissue sequentially ([0006]: the pulse waveform generator may be further configured to deliver the voltage pulses to a plurality of electrode sets of the ablation device with voltage pulses delivered to a first electrode set being offset by a period of time from voltage pulses delivered to a second electrode set; [0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; where the pulse generator is also a processor and the refractory period is the time slot), wherein each of the time slots defines (i) an electrode-pair (EP) selected from the multiple electrodes ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), (ii) a waveform of the one or more BAPs applied to the tissue by the EP ([0086]: a voltage waveform with a hierarchical structure described herein is applied across these electrodes (603 & 609)), and (iii) a duration of the time slot ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the duration is the duration of the refractory period), and wherein the pattern further comprises at least one time slot that is empty ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat; where the skipped heartbeat is the empty time slot).  
Regarding claim 10, Viswanathan teaches wherein a first electrode (603, Fig. 6) of a first EP ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively) is positioned between second (electrode 604) and third (electrode 608) electrodes of a second EP ([0086]: a next step electrodes 604 and 610 are selected as anode and cathode respectively; see Fig. 6 where on the left side, first electrode 603 is between second electrode 604 and third electrode 610).  
Regarding claim 11, Viswanathan teaches wherein each of the time slots comprises a time gap scheduled before or after the one or more BAPs ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the gap is any time outside of the refractory period and is therefore before & after each refractory period/time slot).
Regarding claim 12, Viswanathan teaches wherein the BAPs comprise irreversible electroporation (IRE) BAPs ([0046]: Pulsed waveforms for electroporation energy delivery as disclosed herein can enhance the safety, efficiency and effectiveness of the energy delivery by reducing the electric field threshold associated with irreversible electroporation).  
Regarding claim 13, Viswanathan teaches wherein the EPs have a same inter-electrode distance ([0086]: approximately diametrically opposite electrode pairs (e.g., electrodes 603 and 609, electrodes 604 and 610, electrodes 605 and 611, and electrodes 606 and 612) are activatable as anode-cathode sets; where diametrically opposite pairs would have the same inter-electrode distance).  
Regarding claim 16, Viswanathan teaches wherein the catheter comprises a lasso catheter ([0086]: in instances where the ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins … FIG. 6 illustrates an example circular catheter configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan as applied to claim 1 above, and further in view of Mickelson (U.S. Pat. No. 11259869), herein referred to as “Mickelson”.
Regarding claim 6, Viswanathan discloses wherein a first EP of a first time slot of the predefined pattern comprises a first electrode and a second electrode ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), and wherein a second EP of a second time slot of the predefined pattern comprises a third electrode and a fourth electrode ([0086]: a next step electrodes 604 and 610 are selected as anode and cathode respectively) but fails to disclose wherein a second EP comprises the first electrode and a third electrode. 
However, Mickelson discloses wherein a second EP comprises the first electrode and a third electrode (Col. 11, lines 22-25: an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example moving clockwise at each step with a one-electrode displacement; see Fig. 4B where the first electrode pair comprises first electrode 8 and second electrode 22 and the next pairing in the sequence comprises first electrode 8 and third electrode 23). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the forth electrode of Viswanathan to be the first electrode of Mickelson for the purpose of generating an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example, moving clockwise at each step with a one-electrode displacement … such that the tips of the current arrows shown as 46 have swept once around the contour completely (Mickelson: Col. 11, lines 22-31). 
Regarding claim 7, Viswanathan discloses wherein the predefined pattern comprises at least one time slot positioned between the first and second time slots ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat. For example, the interleaved electrode sets may appear in the ablation sequence in the first heartbeat and in the third heartbeat, but not in the second heartbeat; where the second heartbeat (and the window for delivering pulses during the refractory period) is the time slot between the two time slots where energy was applied).
Regarding claim 14, Viswanathan discloses wherein a first EP of a first time slot of the predefined pattern comprises a first electrode and a second electrode ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), and wherein a second EP of a second time slot of the predefined pattern comprises a third electrode and a fourth electrode ([0086]: a next step electrodes 604 and 610 are selected as anode and cathode respectively) but fails to disclose wherein a second EP comprises the first electrode and a third electrode. 
However, Mickelson discloses wherein a second EP comprises the first electrode and a third electrode (Col. 11, lines 22-25: an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example moving clockwise at each step with a one-electrode displacement; see Fig. 4B where the first electrode pair comprises first electrode 8 and second electrode 22 and the next pairing in the sequence comprises first electrode 8 and third electrode 23). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the forth electrode of Viswanathan to be the first electrode of Mickelson for the purpose of generating an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example, moving clockwise at each step with a one-electrode displacement … such that the tips of the current arrows shown as 46 have swept once around the contour completely (Mickelson: Col. 11, lines 22-31).
Regarding claim 15, Viswanathan discloses wherein the predefined pattern comprises at least one time slot positioned between the first and second time slots ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat. For example, the interleaved electrode sets may appear in the ablation sequence in the first heartbeat and in the third heartbeat, but not in the second heartbeat; where the second heartbeat (and the window for delivering pulses during the refractory period) is the time slot between the two time slots where energy was applied).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Manucherhabadi et al. (US 20210315639): switched sequence of IRE delivery (but with probes); Viswanathan et al. (US 11033236): electrode switching for IRE (see Fig. 6); Mosesov et al. (US 20190183378): paired electrodes on a lasso/circular catheter; Rubenstein (US 20180235495): paired electrodes on a lasso/circular catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794